Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al (US 8,402,992). The patent to Yamashita et al discloses an assembly (21) for establishing or repairing the connection between a first pipe (1) and a second pipe (3), the first pipe having an outer surface, the assembly comprising: a pipe saddle device having a curved plate (30) with a first side and a second side, the curved plate having a boss (21) extending therefrom about an aperture in the curved plate and adapted to engage the second pipe and the second side adapted to engage the outer surface of the first pipe; and a gasket (56) combined with the second side of the curved plate; and a mechanical fastener (51) is adapted to secure the pipe saddle device to the first pipe; see Figures 1-3 and 8A-10B. The gasket (56) extends annularly around an aperture in the curved plate; see Figure 2. The mechanical fastener (51) is a worm driven clamp; see col 8, lines 1-33. The first pipe (1) is a main pipe and the . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al in view of Warren (US 8,316,892). The gasket (56) of Yamashita et al is not disclosed to be made of a hydrophobic material. The patent to Warren teaches the above exception in forming a sealing gasket (36) of a hydrophobic material so that the gasket expands in the presence of moisture and water, see col. 2, lines 66 and 67. In view of the teaching of Warren, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the gasket of Yamashita et al out of a hydrophobic material for the purpose of enhancing the sealing property of the gasket if the gasket is exposed to a moisture or water; for example, in the case of a leak.
As to claim 3, it would have been an expedient design choice to one of ordinary skill in the art to form the gasket of Yamashita et al of a paste as a means of applying the gasket in place.


Claims 9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. As to claim 9, it would have been an obvious design choice to one of ordinary skill in the art to have the second pipe of Yamashita et al telescopically engaged with the boss for the purpose of adjusting the height of the second pipe. 
As to claims 11 and 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed an adhesive in the groove of Yamashita et al for the purpose of fixing the gasket within the groove. It would have been obvious to one of ordinary skill in the art to allow the adhesive to cure and harden after the pipe saddle device is attached to the first pipe for the purpose of ensuring that the gasket is fixed in place within its groove.


Allowable Subject Matter
Claims 23-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN L LEE whose telephone number is (571)272-4915. The examiner can normally be reached Monday-Thursday, 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN L LEE/Primary Examiner, Art Unit 3753